ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

REEVES AMODIO LLC
500 L STREET, SUITE 300

Thomas P. Amodio
Keri-Ann C. Baker

Reeves Amodio LLC

500 L. Street Ste. 300
Anchorage, Alaska 99501
907-222-7100
tom@reevesamodio.com
Kbaker@reevesamodio.com

Attorneys for Intervening Plaintiffs

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

DISABILITY LAW CENTER OF
ALASKA, NATIVE PEOPLES ACTION
COMMUNITY FUND, ALASKA PUBLIC
INTEREST RESEARCH GROUP,
ALEIJA STOVER, and CAMILLE ROSE
NELSON,

Plaintiffs,

ALASKA COMMUNITY ACTION ON
TOXICS, the ALASKA CENTER EDUCATION
FUND, and PLANNED PARENTHOOD
VOTES NORTHWEST AND HAWAII,

Intervening Plaintiffs,
VS.

KEVIN MEYER, LIEUTENANT
GOVERNOR OF ALASKA and the
STATE OF ALASKA, DIVISION OF
ELECTIONS,

Case No.: 3:20-cv-00173-JMK.

Defendants.

Ne Ne Ne ee ee ee ee ee ee ee ee ee ee ee ee ae ee ee ae es es es

 

MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE

 

 

 

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK

Case 3:20-cv-00173-JMK Document 17-1 Filed 07/28/20 Page 1 of 12 page 1 oF 12

 
REEVES AMODIO LLC
500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

 

 

Intervening Plaintiffs, ALASKA COMMUNITY ACTION ON TOXICS (“ACAT”), The
ALASKA CENTER EDUCATION FUND (“ACEF”), and PLANNED PARENTHOOD VOTES
NORTHWEST & HAWAII (“Planned Parenthood”) submit this memorandum in support of their
Motion to Intervene in this proceeding}.

RELEVANT FACTS

This case involves the decision by the Lieutenant Governor and the Division of Elections
to provide preferential treatment to some Alaskan voters in order to protect those voters from the
impacts of COVID-19 by facilitating their access to absentee ballots as compared to other groups
of people. Defendants have identified persons age 65 or older as high-risk and deserving of special
protections. The Plaintiffs filed suit to prevent this discriminatory practice, but the Plaintiffs
represent other high-risk individuals including disabled voters, indigenous populations, and
persons with preexisting conditions. It is true that some of the Intervening Plaintiffs’ claims
overlap with the Plaintiffs’ claims. For example, Plaintiffs’ goal is to protect the interests of
Plaintiffs, and their members, which are primarily comprised of other high-risk individuals. The
Intervening Plaintiffs share that goal. However, the Intervening Plaintiffs seek something broader
~ protection of all voters -including those individual not considered high-risk.

COVID-19 affects different people in different ways. Those infected with COVID-19 have
a wide range of symptoms ranging from mild to severe. Medical professionals are still trying to
fully understand how COVID-19 is spread and why it affects some people dramatically differently
than other people. COVID-19 has noticeably reshaped daily life in Alaska. In mid-March 2020,
Governor Dunleavy ordered that public schools close. Shortly thereafter restaurants, movie
theaters, and gyms were restricted. Alaska municipalities enacted a mixture of various hunker
down orders, travel restrictions, quarantine requirements and numerous other protective measures

designed to curtail the spread of COVID-19.

 

' This memorandum also supports Plaintiffs’ alternative request for to submit a brief of amici curiae.

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK
Case 3:20-cv-00173-JMK Document 17-1 Filed 07/28/20 Page 2 of 12 page2oF 12

 
REEVES AMODIO LLC
500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

 

 

Notwithstanding the fact that people of all age groups are at risk of becoming infected if
they must vote in person, Defendants chose to automatically mail absentee ballot applications only
to registered Alaskan voters age 65 or older. The Defendants’ decision intentionally makes it easier
for voters of a certain age to obtain access to absentee ballots while discriminating against voters
who are not 65 years old or older. Intervening Plaintiffs seek to extend the application of
Defendants sensible policy to automatically mail absentee ballot applications to all registered
voters in Alaska.

The Intervening Parties

ACAT speaks for its members, donors, and representative populations that share its mission.
ACAT’s mission is to assure environmental health and justice in Alaska by advocating for
environmental and community health, ACAT is involved in voter rights issues through its
integrated voter engagement and civic engagement programs that aim to increase voter
participation and engagement, especially among historically underrepresented
populations, including Alaska Natives, people of color, women, young voters, and low-propensity
voters. ACAT is funded through individual contributions from supporters, contributions from
foundations, and federal research grants. ACAT believes that everyone has a right to clean air,
clean water, and toxic-free food. ACAT works to achieve its goals through collaborative research,
science, education, organizing, and advocacy. ACAT has a protectable interest that will be
impacted by this lawsuit and is not adequately represented by other parties to this lawsuit. ACAT
represents individuals considered high-risk and those that are not high-risk. ACAT seeks to protect
all its members both those that are high-risk and non-high-risk Accordingly, ACAT should be

allowed to intervene as a matter of right under Rule 24(a).

The mission of ACEF is to “educate, engage, and empower Alaskans of all ages to support
our clean air and water, healthy communities, and a strong democracy.” Its vision is to create a
“thriving, just, and sustainable Alaska for future generations.” ACEF is actively engaged in

educating and cultivating young people to be effective community advocates, encouraging civic

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK
Case 3:20-cv-00173-JMK Document17-1 Filed 07/28/20 Page 3 of 12 page3or12

 
REEVES AMODIO LLC
500 L. STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

 

 

participation through nonpartisan voter education and engagement programs, especially
historically underrepresented populations including young voters, women, people of color, and
low-propensity voters, and encouraging its members to achieve enduring policy change through
advocacy. Many of ACEF’s members are not 65 years old or older and are impacted by the
Defendants’ decision not to send them absentee ballot applications. ACEF has a protectable
interest that will be impacted by this lawsuit and is not adequately represented by other parties to
this lawsuit. ACEF represents individuals considered high-risk and those that are not high-risk.
ACEF seeks to protect all its members, both those that are considered high-risk and non-high-

risk. Therefore, ACEF should be permitted to intervene as a matter of right under Rule 24(a).

Planned Parenthood speaks for its members, many of whom are under age 65. Planned
Parenthood protects and promotes reproductive health, rights and justice. Planned Parenthood
does this by advocating for public policies that guarantee the right to choice and full and
nondiscriminatory access to reproductive health care, and fostering and preserving a social and
political climate favorable to the exercise of reproductive choice through voter education, voter
engagement, and candidate endorsement. Planned Parenthood educates community members and
policy makers about reproductive health in Alaska, and works to ensure that patients can continue
to receive the care they need regardless of insurance status, immigration status, gender identity,
gender expression, and/or sexual orientation. Planned Parenthood has a protectable interest that
will be impacted by this lawsuit and is not adequately addressed by other parties to the
lawsuit. Planned Parenthood represents individuals considered high-risk and those that are not
high-risk. Planned Parenthood seeks to protect all of its members, both those that are at high-risk
and those that are non-high-risk. Hence, Planned Parenthood should be allowed to intervene as a

matter of right under Rule 24(a).

There is no legitimate rational basis for providing additional voting opportunities to some

voters while deliberately discriminating against other voters based on age. The Defendants should

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK
Case 3:20-cv-00173-JMK Document 17-1 Filed 07/28/20 Page 4 of 12 pageaoriyz

 
REEVES AMODIO LLC
500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990

PHONE (907) 222-7100, FAX (907) 222-7199

not be allowed to pick and choose the voters it prefers to assist in the discriminatory manner that
it has chosen to implement. Intervening Plaintiffs seek intervention to protect its members and
representative population from Defendants’ discrimination.
ARGUMENT

Federal Civil Procedure Rule 24 governs intervention in a court action such as this one. In this
instance, the Intervening Parties should be allowed the right to intervene in this lawsuit, both as a
matter of right and as a matter of discretion.
I, The Intervening Plaintiffs Should be Permitted to Intervention as Matter of Right.

In the Ninth Circuit, courts apply a four-part test to determine if a party has the right to

intervene under Rule 24(a)(2):

(1) the application for intervention must be timely; (2) the applicant
must have a “significantly protectable” interest relating to the property
or transaction that is the subject of the action; (3) the applicant must
be so situated that the disposition of the action may, as a practical
matter, impair or impede the applicant’s ability to protect that interest;
and (4) the applicant’s interest must not be adequately represented by
the existing parties in the lawsuit.

Southwest Center for Biological Diversity v. Berg, 268 F.3d 810, 817-18 (9" Cir. 2001). See also
United States v. City of Los Angeles, 288 F.3d 391, 397 (9" Cir. 2002).

The Ninth Circuit has determined that a federal district court must grant a motion to intervene
if the applicant satisfies these four requirements. Dep ’t of Toxic Substances Control v. Commercial
Realty Projects, Inc. [CRP], 309 F.3d 1113, 1119 (9" Cir. 2002), citing United States v. State of
Washington, 86 F.3d 1499, 1503 (9" Cir. 1996).

Asa general rule, moreover, Federal Rule 24(a)(2) is liberally construed in favor of “potential
intervenors,” Southwest Center for Biological Diversity, 268 F.3d at 818, because it “‘serves both
efficient resolution of issues and broadened access to the courts.” US. v. L.A,, 288 F.3d at 397-98,
quoting Forest Conservation Council v. U.S. Forest Service, 66 F.3d 1489, 1496 n.8 (9" Cir. 1995)

(internal quotation omitted).

 

 

 

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK
Case 3:20-cv-00173-JMK Document 17-1 Filed 07/28/20 Page 5 of 12 pice sop 12

 
REEVES AMODIO LLC
500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

 

 

In applying the test, federal courts are guided primarily by “practical considerations,’ not
technical distinctions.” Southwest Center for Biological Diversity, 268 F.3d at 818, quoting United
States v. Stringfellow, 783 F.2d-821, 826 (9" Cir. 1986). ““By allowing parties with a practical interest
in the outcome ofa particular case to intervene, we often prevent or simplify future litigation involving
related issues; at the same time, we allow an additional interested party to express its views before the
court.” U.S. v. L.A., 288 at 398, quoting Forest Conservation Council, 66 F.3d at 1496 n.8 (internal
quotation omitted). Thus, where a party seeking intervention will be substantially affected in a
practical sense by the determination made in the action, the party is generally entitled to intervene.
U.S. v. Stringfellow, 783 F.2d at 826.

A. Intervention is Timely.

Timeliness of a motion to intervene is a flexible concept. See Blake v. Pallan, 545 F.2d 947,
951-52 (9" Cir. 1977). In Blake, the court found a motion to intervene timely even though it was
brought 11 months after the action was filed. Jd The Ninth Circuit evaluates three factors to

determine whether a motion to intervene is timely:

(1) the stage of the proceedings at which an applicant seeks to intervene;
(2) the prejudice to other parties; and (3) the reason for and length of the
delay.

Dep’t of Toxic Substances Control v. CRP, 309 F.3d at 1119, quoting U.S. v. Washington, 86 F.3d at
1503. |

In the present case, the lawsuit is in a preliminary phase, and no matters of substance have yet
occurred. Under the circumstances, there is no doubt that this motion is timely. The case was removed
from state Superior Court to federal District Court 8 days ago, and Defendants have not even filed
answers to the amended complaint. It appears there has been no discovery, and no issues or motions
of substance have yet been decided. Further, there will be no delay or prejudice to the other parties
because the Intervening Plaintiffs have taken steps to avoid any delays by agreeing with the stipulated

deadlines filed by the parties and by joining in the Plaintiffs’ motion for injunctive relief. (Due to

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK
Case 3:20-cv-00173-JMK Document17-1 Filed 07/28/20 Page 6 Of 12 page gor ya

 
REEVES AMODIO LLC
500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

 

 

filing deadlines stipulated to by the parties in this the case, the Intervening Plaintiffs have already

filed their joinder.) .

B. The Intervening Plaintiffs have a “Significantly Protectable” Interest in
the Subject of this Action.

Whether the applicant for intervention demonstrates “sufficient interest in an action is a
practical, threshold inquiry.” Southwest Center for Biological Diversity, 268 F.3d at 818, quoting
Greene vy. United States, 996 F.2d 973, 976 (9" Cir. 1993). “*No specific legal or equitable interest
need be established.’” Jd. at 818, quoting Greene v. U.S., 996 F.2d at 976. In fact, it is “‘generally
enough that the interest [asserted] is protectable under some law, and that there is a relationship
between the legally protectable interest and the claims at issue.’” Jd., quoting Sierra Club v. United
States EPA, 995 F.2d 1478, 1484 (9" Cir. 1993). Thus, the “interest” test is “‘primarily a practical
guide disposing of lawsuits by involving as many apparently concerned persons as is compatible with
efficiency and due process.’”” US. v. L.4., 288 F.3d at 398, quoting County of Fresno y. Andrus, 622
F.2d 436, 438 (9" Cir. 1980).

The Intervening Plaintiffs have real and substantial interests in the subject matter of this
action ~ to protect the voting rights of all their members and representative populations and to ensure
that voting opportunities are applied equally to its members. Thousands of Americans that have
contracted COVID-19 have suffered life-threatening illness and death. At this point it is not entirely
clear why both high-risk individuals and otherwise healthy adults can suffer these dramatic
consequences from a COVID-19 infection. Intervening Plaintiffs represent high-risk individuals and
populations, but they also represent so called low-risk individuals that should be equally protected by
the Defendants. It is irrational that Defendants have chosen to protect some Alaskan voters while
leaving others to fend for themselves. Defendants do not know who will face life threatening
consequences from a COVID-19 infection. Thus, having determined that COVID-19 poses a risk to

Alaskan voters it is irrational for the Defendants to impose a policy that only protects a select few.

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK
Case 3:20-cv-00173-JMK Document17-1 Filed 07/28/20 Page 7 of 12 page7oF 42

 
REEVES AMODIO LLC
500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1996
PHONE (907) 222-7100, FAX (907) 222-7199

 

 

Intervening Plaintiffs seek protection for all its members and representative populations
whether these members are considered to be in a high-risk category or not. The Intervening Plaintiffs
have demonstrated that each has a real and substantial interest in the subject matter of the lawsuit.
Accordingly, the Intervening Plaintiffs clearly have a significantly protectable interest in these

proceedings.

C. The Intervening Plaintiffs’ Ability to Protect Their Interest May be
Impaired or Impeded as a Result of the Disposition of this Action.

The prospect of stare decisis alone may “supply the requisite practical impairment warranting
intervention of right.” Stringfellow, 783 F.2d at 826. The Plaintiffs’ main goal is to require the
Defendants to automatically mail ballot applications to other high-risk populations. Intervening
Plaintiffs believe that Defendants should not pick and choose who to protect based solely on age.
However, Intervening Plaintiffs seek protection for all Alaskan voters — not just those voters classified
as high-risk. A decision by this court without Intervening Plaintiffs could overlook this important
issue.

The Intervening Plaintiffs have a protectable interest in ensuring that their members and
representative populations, both high-risk and healthy are provided with the same voting opportunities
as all other Alaskan voters. The Intervening Plaintiffs’ interests may be impaired as a consequence
of this action because other parties seek to extend the protections created by the Defendants to other
high-risk individuals. The Defendants acknowledge that COVID-19 poses a risk to those 65 years or
older but ignores the fact that COVID-19 poses a risk to other high-risk individuals as well as those
that are not considered high-risk.

At this point COVID-19 and its myriad of risks are not well understood but we do know
that some people are seriously affected by it, in life-threatening ways. Older individuals are one
known high-risk group, but there are plenty of others in known (and unknown) high-risk groups.
Moreover, individuals that are not considered high-risk can also suffer life threatening

consequences. The federal government, the state, and local municipalities have urged everyone to

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK
Case 3:20-cv-00173-JMK Document 17-1 Filed 07/28/20 Page 8 of 12 pagegor 42

 
REEVES AMODIO LLC
500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, Fax (907) 222-7199

 

 

act carefully; even people not in known high-risk groups may need to take extra care to protect
themselves and others in their lives, such as elderly parents or health-compromised children. This
very court has implemented numerous protocols designed to minimize the risk of contracting
COVID-19. In such an environment it is not rational for the Defendants to select one high-risk
group to protect (based on constitutionally inappropriate factors) and fail to protect others.
Accordingly, the Intervening Plaintiffs’ have demonstrated that their interests could be impaired

if they are not allowed to intervene in this case to protect those interests.

D. The Intervening Plaintiffs’ Interests are Not Adequately Represented by any
Existing Party.

Although the potential intervenor bears the burden of showing inadequate representation,
Northwest Forest Res. Council v. Glickman, 92 F.3d 825, 838 (9" Cir. 1996), the burden is minimal:
the party seeking intervention need only show that the representation of its interests by the existing
parties “may be” inadequate. Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 528 (9th Cir. 1983).
See also Stringfellow, 783 F.2d at 827. In evaluating whether another party adequately represents an

intervenor’s interests, the Ninth Circuit considers three factors:

(1) whether the interest of a present party is such that it will undoubtedly
make all the intervenor’s arguments; (2) whether the present party is
capable and willing to make such arguments; and (3) whether the would-
be intervenor would offer any necessary elements to the proceedings that
other parties would neglect.

US. v. L.A., 288 F.3d at 398, quoting Northwest Forest Resource Council, 92 F.3d at 838.

No existing party can adequately represent the Intervening Plaintiffs’ interests. Intervening
Plaintiffs acknowledge that some of their interests align with the Plaintiffs’ interests (such as requiring
the Defendants to automatically mail absentee ballots to all individuals considered high-risk).
Likewise, Intervening Plaintiffs agree with Plaintiffs that Defendants’ discriminatory policy
disparately impacts Native Alaskans and racial minorities and that is constitutionally improper.

Considering Plaintiffs’ main goal is to extend the Defendants’ policy of automatically mailing

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK
Case 3:20-cv-00173-JMK Document17-1 Filed 07/28/20 Page 9 of 12 prgroor 42

 
REEVES AMODIO LLC
500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

absentee ballot applications to other high-risk groups, Plaintiffs may not continue to argue that all
voters deserve to automatically receive an absentee ballot application.

Intervening Plaintiffs seek a broader application and would not agree to compromise on this
issue because many of their members and their representative populations would not be protected
from such a compromise. Alaskans, including the Intervening Plaintiffs, and their members and
representative populations, are facing unique challenges. As discussed supra COVID-19 has upended
daily life including: both high-risk and so-called low-risk individuals. In Alaska, schools have been
shuttered and instruction has been moved online. Unemployment is rampant. Individuals are juggling
multiple priorities. Some of the Intervening Plaintiffs members are unemployed, caring for family
members, or attempting to work from home while at the same time providing unprecedented
educational support for their children — who are also attending school from home. These conditions
coupled with the unknown risk of who will face life threatening consequences from contracting
COVID-19 have been completely overlooked by Defendants.

Intervening Plaintiffs will continue to argue that its members, such as the aforementioned,
who are supposedly low-risk, deserve the same protections as those Defendants deem as high-risk
individuals. Given that so little is known about COVID-19 it is irrational for Defendants to create a
discriminatory policy to provide additional access to voting supports based solely on age.

The Plaintiffs are clearly seeking to protect their own interests, (and the interests of its
members) and may not always protect the Intervening Plaintiffs’ interests. Finally, it is unlikely that
any other party will advance all of the arguments or issues that the Intervening Plaintiffs advance
because the other parties represent individuals and groups that have different interests and priorities.

As discussed above, the Intervening Plaintiffs and their members and representative
populations have a significantly protectable interest in the subject of this action, an interest which may
be impaired as a result of the action. Consequently, Plaintiffs cannot adequately protect the

Intervening Plaintiffs’ interest.

 

 

 

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK
Case 3:20-cv-00173-JMK Document 17-1 Filed 07/28/20 Page 10 of 13,45 19 on 42

 
REEVES AMODIO LLC

500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

II. The Court Should Grant the Intervening Plaintiffs Permissive Intervention.

At a minimum, therefore, this Court should permit the Intervening Plaintiffs to intervene
under Rule 24(b)(2) so that the Intervening Plaintiffs may protect their interests. “Permissive
Intervention may be granted when an applicant's claim or defense and the main action have a
question of law or fact in common.” Harvey v. Cook, 172 P.3d 794, 801 (Alaska 2007)(internal
quotations and citations omitted). The test for permissive intervention is clearly met here.

First, the Intervening Plaintiffs’ issues and arguments and the main action involve some of
the same questions of law and fact. Second, the motion is timely; the lawsuit has just been filed and
the Intervening Plaintiffs have agreed to the stipulated deadlines recently filed by the Plaintiffs and
Defendants. Finally, intervention will not unduly delay these proceedings, nor will it prejudice
adjudication of the rights of Plaintiff or Defendants. The Intervening Plaintiffs will abide by any
briefing schedule agreed to by the court or the other parties. Accordingly, the Intervening Plaintiffs
should also be permitted to intervene under Civil Rule 24(b).

CONCLUSION

For the reasons discussed above, the Intervening Plaintiffs should be given the opportunity to
protect their interests and those of their members. This court should allow the Intervening Plaintiffs
to intervene as of right. In the alternative this court should grant permissive intervention to the
Intervening Plaintiffs. Finally, even if it denies the Intervening Plaintiffs’ motion to intervene, the
Court should allow the Intervening Plaintiffs to participate in this proceeding as amici curiae.

DATED at Anchorage, Alaska this 28th day of July 2020.

REEVES AMODIO LLC
Attorneys for Intervening Plaintiffs ACAT,
ACEF and Planned Parenthood

ny KL, Laker ko

Thomas P. Amodio ABA NéA4511142

By: L bode
Keétiv“Ann C. Baker Leg 1812129

 

 

 

 

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK.
Case 3:20-cv-00173-JMK Document17-1 Filed 07/28/20 Page 11 of laaceijorn

 
REEVES AMODIO LLC

500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990

PHONE (907) 222-7100, Fax (907) 222-7199

 

 

Certificate of Service

On this 28th day of July 2020 a true and correct copy of the foregoing
was served upon the following party(ies) through the CM-ECF electronic filing system:

Scott M. Kendall

Samuel G. Gottstein

Homes Weddle & Barcott, PC
701 W 8" Ave., Suite 700
Anchorage, AK 99501
smkendall@hwb-law.com
sgottstein(@hwb-law.com

Jason Harrow

Equal Citizens

3243B S. La Cienega Blvd.
Los Angeles, CA 90016

jason@equalcitizens.us

Michael Donofrio

Stris & Maher LLP

28 Elm St., 2d Fl.

Montpelier, VT 05602 m
michael.donofrio@strismaher.com

Kevin Meyer

Lieutenant Governor of Alaska
Office of the Lt. Governor
P.O. Box 110001

Juneau, AK 99811-0001

State of Alaska

Division of Elections

2525 Gambell Street, Suite 100
Anchorage, AK 99503-2838

/s/ Michelle Dehner

 

Michelle Dehner

MEMO IN SUPPORT OF MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.
Case No. 3:20-cv-00173-JMK

Case 3:20-cv-00173-JMK Documenti17-1 Filed 07/28/20

Page 12 of 1Pace 12 or 12

 
